84796: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28231: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84796


Short Caption:GLENEAGLES HOA VS. DIST. CT. (SATICOY BAY LLC SER. 3844 BLUE GULL)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A789528Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerGleneagles Homeowners AssociationJ. William Ebert
							(Lipson Neilson P.C.)
						Jonathan K. Wong
							(Lipson Neilson P.C.)
						


Real Party in InterestNevada Association Services, Inc.Brandon E. Wood


Real Party in InterestSaticoy Bay LLC Series 3844 Blue GullChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentTara D. Clark Newberry


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/01/2022Filing FeeFiling fee paid. E-Payment $250.00 from Jonathan K. Wong. (SC)


06/01/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-17296




06/01/2022AppendixFiled Appendix to Petition for Writ. (SC)22-17298




08/12/2022Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  28 days. Petitioner shall have 14 days from service of the last-filed answer to file and serve any reply. (SC)22-25282




09/08/2022MotionFiled Stipulation/Dismiss Appeal. (REJECTED PER NOTICE FILED ON 9/8/22) (SC)


09/08/2022Notice/OutgoingIssued Notice of Rejection - No Notice of Appearance. (SC)22-28143




09/08/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-28158




09/09/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, "this matter is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)22-28231





Combined Case View